Title: 4th.
From: Adams, John Quincy
To: 


       The Seniors this morning, had a forensic disputation, upon the Question, whether a democratical form of Government, is the best of all. The Class in alphabetical order, alternately supported or opposed this Question. I went to Sullivan’s chamber. Studied in the 7th. Book of the Iliad. I made tea, for the Club this Evening. They were all here Amory, Beale, Bridge, 3 Chandler’s, Cranch, Hammond, Kendall, Little, Lloyd, Mason, Putnam, White, and Williams. After tea, and singing two or three songs, they all retired but Bridge, a very steady, and studious young fellow, who sat and had a couple of hours chat with me.
      